ACCEPTED
                                                                                          14-14-00825-CV
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                    1/30/2015 11:26:10 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                                            NO. 14-14-00825-CV

                                                      FILED IN
                                               14th COURT OF APPEALS
                 IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
          FOURTEENTH SUPREME JUDICIAL DISTRICT OF   TEXAS,
                                               1/30/2015 11:26:10 AM
                          HOUSTON, TEXAS       CHRISTOPHER A. PRINE
                                                        Clerk



    INWOOD FOREST COMMUNITY IMPROVEMENT ASSOCIATION,
                        Appellant

                                                    v.

                                   TOAN VAN NGUYEN, ET AL.
                                          Appellees

                              On interlocutory appeal from the
                    165th Judicial District Court of Harris County, Texas

    ______________________________________________________________

           APPELLANT’S THIRD UNOPPOSED MOTION FOR
                 EXTENSION OF TIME TO FILE BRIEF
    ______________________________________________________________

HOOVER SLOVACEK LLP
Dylan B. Russell
State Bar No. 24041839
russell@hooverslovacek.com
Galleria Tower II
5051 Westheimer, Suite 1200
Houston, Texas 77056
Telephone: (713) 977-8686
Facsimile: (713) 977-5395
ATTORNEYS FOR APPELLANT




171327-00331 DBR 1/28/2015 00934934.WPD 1
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

         INWOOD FOREST COMMUNITY IMPROVEMENT ASSOCIATION,

Appellant in the above-styled and numbered cause, files this Appellant’s Third

Unopposed Motion for Extension of Time to File Brief and requests that the Court

enter an order extending the time for the filing of its Brief with the Court through, and

including, February 13, 2015, and in support thereof would respectfully show the

following:

         This is Appellant’s third request for an extension of time to file their Brief.

This motion is not sought for delay only but so that justice may be done. Appellant’s

brief is currently due on January 30, 2015.

         On January 15, 2014, Appellant made a request for the district clerk to

supplement the Clerk’s Record with some additional written orders (signed January

12, 2015) from the trial court granting certain motions to dismiss that are the subject

of this appeal.1 As of the date of this motion, however, the additional supplemental

clerk’s record has not been filed.

         Furthermore, on January 30, 2015, the Texas Supreme Court granted petition

for review in Case No. 13-0047, Allen Dacus, et al. v. Annise Parker and City of


         1
       Most significantly, one of the filings is the only written order from the trial
court granting one of the motions to dismiss that is the basis for the appeal. Thus,
any claim by the Appellees that Appellant’s interlocutory appeal was premature,
since no written order had been previously been signed, would be moot in light of
that order.
171327-00331 DBR 1/28/2015 00934934.WPD 1   2
Houston, and set oral arguments for February 24, 2015. Lead counsel in this case will

help in the preparation for that argument and may be one of the oralists in that case.

As such, additional time is needed for the briefing in this case.

         In light of the foregoing, Appellant request an extension of time to file its brief.

                               CERTIFICATE OF CONFERENCE

         Today, counsel for Appellant has contacted counsel for Appellees regarding this

motion, and Appellees’ counsel have indicated that they are not opposed to this

Motion for Extension.

         WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully prays

that the Court grant its Third Unopposed Motion for Extension of Time to File Brief

and extend the time for it to file its Brief through, and including, February 13, 2015.

                                            Respectfully submitted,

                                            HOOVER SLOVACEK LLP

                                            By: /s/ Dylan B. Russell
                                                   DYLAN B. RUSSELL
                                                   State Bar No. 24041839
                                                   Galleria Tower II
                                                   5051 Westheimer, Suite 1200
                                                   Houston, Texas 77056
                                                   Telephone: 713-977-8686
                                                   Facsimile: 713-977-5395
                                                   russell@hooverslovacek.com

                                            ATTORNEYS FOR APPELLANT,
                                            INWOOD FOREST COMMUNITY
                                            IMPROVEMENT ASSOCIATION


171327-00331 DBR 1/28/2015 00934934.WPD 1     3
                                    CERTIFICATE OF SERVICE

      I hereby certify that on this, the 30th day of January, 2015, a true and correct
copy of the foregoing document was served in accordance with the Rules to all
counsel of record and/or pro se parties, if any.

                                            /s/ Dylan B. Russell
                                            Dylan B. Russell




171327-00331 DBR 1/28/2015 00934934.WPD 1     4